DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 3/17/2021.  The amendments to the specification and drawings filed 3/17/21 have been entered. 
Claim Interpretation
The previously explained interpretation under 35 USC 112, F regarding the term “flexible interconnecting element”/”flexible arrangement” is maintained.  The term “tooth clasping elements” is no longer interpreted under 35 USC 112, F.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14, the Examiner notes the claim is directed to a thin shell tooth positioning appliance, however the body of the claim, describing the thin shell appliance, now recites a thin shell.  Accordingly it is unclear how the thin shell 
All other claims not explained above are rejected based on their dependency on a previously rejected claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9937018. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations encompassed by the above claims are taught in the claims of the patent, including the tooth positioning device with a plurality of tooth clasping elements and at least one flexible interconnecting element (see claims 1-18).
Claims 1-2, 5, and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10292789. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations encompassed by the above claims are taught in the claims .
Claims 1-6, and 12-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 11-16, 26-35 and 37-39 of copending Application No. 15/260,026 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations encompassed by the above claims are taught in the claims of the patent, including the tooth positioning device with a plurality of tooth clasping elements and at least one flexible interconnecting element (see claims 1-4, 9, 11-16, 26-35 and 37-39).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 13-14, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phan et al (US 2002/0187451 A1), according to a first embodiment.
Regarding the above claims, Phan et al discloses a thin shell tooth positioning appliance for adjusting positons of teeth of a patient (see abstract and Figs. 17-18 and [0063]) comprising; a thin shell (500); a plurality of tooth clasping elements (506) for 
Regarding claim 14, Phan et al further discloses an orthodontic appliance system for adjusting positons of teeth of a patient (see abstract, [0018], generally throughout), comprising a first thin shell tooth positioning appliance (e.g. a first of appliances according to Figs. 17-18, as explained above) comprising, a first thin shell, a first tooth clasping arrangement formed from the shell and having at least one recess shaped to receive at least one tooth and to secure the appliance on the tooth (see above); and a first flexible arrangement (see flexible interconnecting element above) formed from the first thin shell and connected to the first tooth clasping arrangement, wherein the first flexible arrangement is more flexible than the first tooth clasping arrangement (see explanation and citations above); and a second thin shell tooth positioning appliance (e.g. second appliance configured to move according to the second incremental step; encompassed by the disclosure of Phan) comprising, a second thin shell (e.g. a second of shell 500 with second geometry); a second tooth clasping arrangement formed from the shell and having at least one recess shaped to receive at least one tooth and to 
Regarding claim 16, Phan discloses wherein the first flexible arrangement is configured to allow elongation of the first appliance (e.g. the width of the appliance can elongate; the cavity can open wider due to the flexibility of material 508, at least to some degree).  
Regarding claims 17 and 20, Phan et al discloses an orthodontic appliance for adjusting positons of teeth of a patient (see Figs. 17-18) comprising; a thin shell structure (500) formed from at least one plastic material and configured to fit over at least two of the patient’s teeth (see citations and explanation above), the structure having topographic features (e.g. decreased thickness between sections of 506) that allow for increased elongational flexure of the structure (e.g. the width of the appliance can elongate; the cavity can open wider due to the flexibility of material 508, at least to some degree).  Phan further discloses wherein the topographic features allow the structure to distort when worn on the teeth and the structure is configured to apply a force on the teeth as the structure returns to an undistorted shape (implicitly due to how .  
Claim(s) 1-4, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phan et al, according to a second embodiment.
Regarding claims 1-4, Phan et al discloses a thin shell tooth positioning appliance for adjusting positons of teeth of a patient (see abstract and Fig. 6 and [0047] and [0050]) comprising; a thin shell (100); a plurality of tooth clasping elements (e.g. facial, lingual and interdental walls of tooth receiving cavities) for removably engaging teeth of a patient, the tooth clasping elements including a region of the thin shell having recesses for receiving teeth (e.g. teeth receiving cavities as explained above); and at least one flexible interconnecting element (e.g. occlusal surfaces of cavity, including window formed by removed material; see [0050]) formed from the thin shell that connects the tooth clasping elements (see Figs. and citations above). 
 Phan further discloses wherein the plurality of tooth clasping elements are formed integrally with the flexible interconnecting element as a monolithic single piece of material (e.g. in embodiment with flexible arrangement formed completely by forming windows in shell, only a single monolith piece of material is present, which forms in part both the tooth clasping elements and flexible interconnecting elements; per claim 2); wherein a topography of the flexible interconnecting element is different than a topography of the plurality of the tooth clasping elements (e.g. by virtue of window formed in material, see citations and explanation above; per claim 3); wherein the tooth clasping element is configured to secure the shell appliance to multiple teeth (see full arch aligner shown in Fig. 6; per claim 4); and wherein the at least one flexible 
Regarding claim 14, Phan et al further discloses an orthodontic appliance system for adjusting positons of teeth of a patient (see abstract, [0018], generally throughout), comprising a first thin shell tooth positioning appliance (e.g. a first of appliances according to Fig. 6, as explained above) comprising, a first thin shell, a first tooth clasping arrangement formed from the shell and having at least one recess shaped to receive at least one tooth and to secure the appliance on the tooth (see above); and a first flexible arrangement (see flexible interconnecting element above) formed from the first thin shell and connected to the first tooth clasping arrangement, wherein the first flexible arrangement is more flexible than the first tooth clasping arrangement (see explanation and citations above; by virtue of windows); and a second thin shell tooth positioning appliance (e.g. second appliance configured to move according to the second incremental step; encompassed by the disclosure of Phan) comprising, a second thin shell (e.g. a second of shell 100 with second geometry); a second tooth clasping arrangement formed from the shell and having at least one recess shaped to receive at least one tooth and to secure the appliance on the tooth (see above); and a second flexible arrangement (see flexible interconnecting element above) formed from the second thin shell and connected to the second tooth clasping arrangement, wherein the second flexible arrangement is more flexible than the second tooth clasping arrangement (see explanation and citations above); wherein the first appliance is configured to be used to cause a first movement of the teeth, and the second appliance is configured to be used to cause a second movement (e.g. incremental movement, see .  
Claim(s) 16-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopelman (US 2015/0216627 A1).
Regarding claim 16, Kopelman discloses an orthodontic appliance system for adjusting positions of teeth of a patient (plurality of appliances of Figs. 2G-H per [0107]), comprising: a first thin-shell tooth-positioning appliance (e.g. first appliance used to perform first movement) comprising: a first thin shell (e.g. first of appliance of Figs. 2G-H); a first tooth-clasping arrangement (tooth receiving cavities) formed from the shell and having at least one recess shaped to receive at least one tooth and to secure the first thin- shell tooth-positioning appliance to the at least one tooth; and a first flexible arrangement (perforated areas between cavities as explained above) formed from the first thin shell and connected to the first tooth-clasping arrangement, wherein the first flexible arrangement is more flexible than the first tooth-clasping arrangement (see citations and Figs. above); and a second thin-shell tooth-positioning appliance (next instance of device, per citations above) comprising: a second thin shell (e.g. second of appliance of Figs. 2G-H); a second tooth-clasping arrangement (tooth receiving cavities) formed from the second thin shell and shaped to secure the second thin-shell tooth-positioning appliance to at least one tooth; and a second flexible arrangement (perforated areas between cavities as explained above) formed from the second thin shell and connected to the second tooth- clasping arrangement, wherein the second flexible arrangement is more flexible than the second tooth-clasping arrangement, 
Regarding claims 17 and 20, Kopelman discloses an orthodontic appliance for adjusting positions of teeth of a patient (see Figs. 2G-H), comprising; a thin shell structure formed from at least one plastic material [0104] and configured to fit over at least two of the patient’s teeth (see Figs), the structure having topographic features (272/274) that allow for increase elongational flexure of the structure (see flexure as shown in Figs. 2G-H).  Kopelman additionally discloses wherein the topographic features that allow for increase elongational flexure of the structure [to] allow the structure to distort when worn on the teeth of the patient and the structure is configured to apply a force on the patient's teeth as the structure returns to an undistorted state (see Figs. 2G and H; force 280; per claim 20).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (first embodiment) in view of Martz (US 4793803).
Regarding claims 5-6, Phan et al does not teach wherein at least one of the plurality of tooth clasping elements is configured to mate with a bonded attachment secured to the teeth of the patient, or wherein at least one of the tooth clasping elements includes at least one rigid border region positioned to surround the attachment when worn as required. 
Martz, however, teaches a thin shell orthodontic appliance (see Fig. 7) comprising a thin shell (39b) with a tooth clasping element (e.g. cavity thereof), wherein the tooth clasping element is configured to mate with a bonded attachment (46b) secured to the teeth of the patient, and includes at least one rigid border region (51) positioned to surround the attachment when worn (see col 5, lines 45-54). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Phan to include Martz’s teaching of mating with a bonded attachment and providing a rigid border region surrounding the attachment, as such modification would provide improved retention of the aligner and improved force application to the teeth. 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (second embodiment) in view of Martz (US 4793803).
Regarding claims 5-6, Phan et al does not teach wherein at least one of the plurality of tooth clasping elements is configured to mate with a bonded attachment secured to the teeth of the patient, or wherein at least one of the tooth clasping elements includes at least one rigid border region positioned to surround the attachment when worn as required. 
Martz, however, teaches a thin shell orthodontic appliance (see Fig. 7) comprising a thin shell (39b) with a tooth clasping element (e.g. cavity thereof), wherein the tooth clasping element is configured to mate with a bonded attachment (46b) secured to the teeth of the patient, and includes at least one rigid border region (51) positioned to surround the attachment when worn (see col 5, lines 45-54). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the . 
Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments. 
Regarding Applicant’s arguments to the alleged support to application 14/566,474, and its provisional 61/914832, entitling claims 16-17 and 20 to the earliest available priority date of 12/11/13, the citations and arguments have been fully reviewed but the Examiner does not find such citations sufficient to provide support for the claimed language of providing increased “elongation” or “flexural elongation”.  Specifically, although an incorrect application number appears to be cited, the Examiner assumes Applicant points to [0014]-[0016] of 14/566,474 to provide such support.  However, the cited paragraphs only state that some arbitrary prior art devices are not designed to allow movement within the plane of the material.  There is no other explanation or clarification regarding the claimed limitation throughout the specification.  The term “elongation” is not used, nor does the application even state that the instant invention allows for movement within a plane of the material.  Further, movement within the plane of the material can alternatively encompass movements other than elongation, such as upwards and downward movement, hinged movement in the plane and contraction.  Additionally, the only mention of the claimed elongation occurs in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2018/0368944 A1 teaches a similar shell appliance with tooth clasping elements and flexible interconnecting elements formed of the shell.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772